Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,712,932 and claims 1-20 of U.S. Patent No. 10,631,112.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming a method and an apparatus of a hearing assistance device for a wearer, the device comprising a housing, hearing assistance electronics disposed within in the housing, and a sensor or a user interface control connected or configured to connect to the hearing assistance electronics, wherein the sensor or the control is configured to sense an input or a pattern of taps on or near housing from the wearer to provide for selection of multiple operational parameters of the hearing assistance electronics for adjustment based on the sensed input or pattern of taps, and the user interface control configured to provide for selection and adjustment of the selected operational parameters of the hearing assistance electronics.
Claims 1-20 of U.S. Patent No. 9,712,932 and claims 1-20 of U.S. Patent No. 10,631,112 do not specifically claim the user interface control comprising a single sensor to sense an input or a double tap input from the wearer, and the sensor or the single sensor configured to provide for discrete control, including selection and adjustment of the selected multiple operational parameters of the hearing assistance electronics as claimed in claims 2-21 of the present invention.  However, providing a user interface control comprising a switch and/or a single sensor to sense an input from the wearer and to perform switch functions and/or adjustable control functions in response to a detection of the motion, and the sensor or the single sensor configured to provide for discrete control, including selection and adjustment of the selected multiple operational parameters of the hearing assistance electronics are well known in the art.
Sacha’059 and Sacha’058 teaches a hearing assistance device comprising a capacitive sensor to perform switch functions and/or adjustable control functions in response to a detection of the change in capacitance and a detection of the motion, the sensor or the single sensor within the housing of the hearing assistance device to sense an input or a double tap input from the wearer, and the sensor or the single sensor configured to provide for discrete control, including selection and adjustment of the selected multiple operational parameters of the hearing assistance electronics (figures 2A, 2B, 4, 11, 12B, 15, paragraphs [0005]-[0006], [0030]-[0034], [0044] and [0053]-[0056] in Sacha’059; and 102, figures 1, 2, 15, 16, paragraphs [0005], [0028], [0030]-[0031] and [0039] and [0052] in Sacha’058). 
Therefore, it would have been obvious to one skilled in the art to provide any types of the user interface control, switches or sensors in claims 2-21 of the present invention such as providing a sensor or a single sensor within the housing of the hearing assistance device to sense an input or a double tap input from the wearer, wherein the user interface control or the sensor is configured to sense a pattern of taps on or near the housing from the wearer, and includes the single sensor configured to provide for discrete control, including selection and adjustment of the selected multiple operational parameters of the hearing assistance electronics, as taught by Sacha’059 and/or Sacha’058, for an alternate choice and for the same desired function of better selecting and adjustment the selected operational parameters in the system and better providing the external control means in the hearing aid housing.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jensen (US 2011/0054241) in view of Sacha (US 2011/0091059) and/or Sacha (US 2011/0091058).
Regarding claims 2 and 12, as broadly claimed, Jensen teaches a method and an apparatus of a hearing assistance device (24, 52, 54) for a wearer, the device comprising a housing, hearing assistance electronics (figures 6, 7, 9, 10) housed in the housing, a sensor or a user interface control (36, 38, 50) configured to connect to the hearing assistance electronics and configured to sense input from the wearer to provide for selection of operational parameters of the hearing assistance electronics for adjustment (figures 6, 9, paragraphs [0044], [0097]-[0098] and [0106]) based on the sensed input (figures 6, 7, 9 and see paragraphs [0044], [0053]-[0056], [0096]-[0098], [0106]-[0109] and [0116]), and a sensor or a user interface control (36, 38, 50) configured to provide for adjustment of the selected operational parameters of the hearing assistance electronics as claimed (figures 6, 7, 9, paragraphs [0044], [0055]-[0056] [0097]-[0098], [0106]-[0109] and [0116]). 
Jensen does not specifically teach the user interface control comprising a single sensor to sense an input or a double tap input from the wearer, the sensor or the single sensor within the housing, and the single sensor configured to provide for discrete control, including selection and adjustment of the selected multiple operational parameters of the hearing assistance electronics as claimed in claims 2 and 12.  However, providing a user interface control comprising a switch and/or a single sensor to sense an input from the wearer and to perform switch functions and/or adjustable control functions in response to a detection of the motion, and the sensor or the single sensor configured to provide for discrete control, including selection and adjustment of the selected multiple operational parameters of the hearing assistance electronics are well known in the art.
Sacha’059 and Sacha’058 teaches a hearing assistance device comprising a capacitive sensor to perform switch functions and/or adjustable control functions in response to a detection of the change in capacitance and a detection of the motion, the sensor or the single sensor within the housing of the hearing assistance device to sense an input or a double tap input from the wearer, and the sensor or the single sensor configured to provide for discrete control, including selection and adjustment of the selected multiple operational parameters of the hearing assistance electronics (figures 2A, 2B, 3, 4, 11, 12B, 15, paragraphs [0005]-[0006], [0030]-[0034], [0044] and [0053]-[0056] in Sacha’059; and 102, figures 1, 2, 3B, 15, 16, paragraphs [0005], [0028], [0030]-[0031], [0039] and [0052] in Sacha’058)
Since Jensen does not restrict to the types of switch (paragraphs [0044], [0097]-[0098] and [0106]), it therefore would have been obvious to one skilled in the art to provide any types of switches or sensors such as providing a sensor or a single sensor within the housing of the hearing assistance device to sense an input or a double tap input from the wearer, wherein the user interface control or the sensor is configured to sense a pattern of taps on or near the housing from the wearer, and includes the single sensor configured to provide for discrete control, including selection and adjustment of the selected multiple operational parameters of the hearing assistance electronics, as taught by Sacha’059 and/or Sacha’058, in the system of Jensen for an alternate choice and for the same desired function of better selecting and adjustment the selected operational parameters in the system and better providing the external control means in the hearing aid housing.
Regarding claims 3-4, Jensen in view of Sacha’059 and/or Sacha’058 teaches the user interface control that is at least partially within the housing, wherein the user interface control is completely within the housing (figures 6, 9 in Jensen; and figures 1, 13 and 22 in Sacha’059 and figures 2, 8, paragraph [0031] in Sacha’058).  
Regarding claim 5, Jensen in view of Sacha’059 and/or Sacha’058 teaches the user interface control that is on a surface of the housing (figures 2A, 2B, 3, 4, 5A in Sacha’059; and figures 2, 4A, 4B, 7, 8, 15, 16 in Sacha’058).
Regarding claims 6-9 and 12 (claim 12, as interpreted in a different manner), Sacha’059 and/or Sacha’058 teach the pattern of taps that includes multiple taps, a tap and release and/or a press, hold and release as claimed (paragraphs [0005]-[0006], [0031]-[0034], [0044] and [0053]-[0056] in Sacha’059; and paragraphs [0005]-[0006], [0028] and [0030] in Sacha’058).  
Jensen in view of Sacha’059 and/or Sacha’058 does not specifically disclose the pattern of taps that includes a double or a three tap input as claimed in claims 6-7.  However, Sacha’059 and/or Sacha’058 do not restrict the tap patterns for the sensor (paragraphs [0033] and [0055)] in Sacha’059; paragraph [0030] in Sacha’058); it therefore would have been obvious to one skilled in the art to provide any pattern of taps in the system of Jensen in view of Sacha such as providing the pattern of taps including a double tap input or a three tap input for an alternate choice, better performing different functions and adjusting the operational parameters in the system.
Regarding claims 10 and 13-15, Jensen in view of Sacha’059 and/or Sacha’058 teaches the sensor or the user interface control configured to sense the pattern of taps that includes multiple taps, a tap and release and/or a press, hold and release and sweeping motion as claimed (paragraphs [0005]-[0006], [0031]-[0034], [0044] and [0053]-[0056] in Sacha’059; and paragraphs [0005]-[0006], [0028] and [0030] in Sacha’058).  Jensen in view of Sacha’059 and/or Sacha’058 do not specifically disclose that the sensor or the user interface control configured to sense a subsequent input from the wearer as claimed.  However, Jensen in view of Sacha’059 and/or Sacha’058 does teach the sensor or the user interface control configured to sense input from the wearer and to provide for selection and adjustment of the selected operational parameters (figures 6, 7, 9 and see paragraphs [0055]-[0056], [0097]-[0098], [0106]-[0109] and [0116] in Jensen; paragraphs [0005]-[0006], [0031]-[0034], [0044] and [0053]-[0056] in Sacha’059; and paragraphs [0005]-[0006], [0028] and [0030] in Sacha’058).  
Therefore, it would have been obvious to one skilled in the art to provide any types of sensor in the system of Jensen in view of Sacha’059 and/or Sacha’058 such as providing the sensor or the user interface control configured to sense a subsequent input from the wearer for selecting and adjustment of the selected operational parameters, wherein the subsequent input is used to adjust gain of the hearing assistance electronics and includes a sweep up to increase gain of the hearing assistance electronics for an alternate choice and better providing the improved controls to the system.
Regarding claim 11, Jensen in view of Sacha’059 and/or Sacha’058 teaches the device, wherein the operational parameters include relative loudness of amplification of the hearing assistance electronics (figures 6, 9 and paragraphs [0044], [0096]-[0098], [0100]-[0103] and [0106] in Jensen).
Regarding claim 16-21, Jensen in view of Sacha’059 and/or Sacha’058 teaches the hearing assistance device is a hearing aid, wherein the hearing aid is a behind-the-ear (BTE), the hearing aid is an in-the-ear (ITE) hearing aid, the hearing aid is an in-the-canal (ITC) hearing aid, the hearing aid is a completely-in-the-canal (CIC) hearing aid, and wherein the hearing aid is a receiver-in-canal (RIC) hearing aid as claimed (paragraph [0050] in Jensen; paragraph [0058] in Sacha’059; and paragraphs [0002] and [0058] in Sacha’058).

Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive.
Responding to the arguments about the Double Patenting Rejection, the rejections of claims 2-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,712,932 and claims 1-20 of U.S. Patent No. 10,631,112 have been maintained since a Terminal Disclaimer has not been filed.
Responding to the arguments about claims 2 and 12, the Examiner refers to the Office Action.  The Applicant should note that Jensen does teach a method and an apparatus of a hearing assistance device for a wearer, the device comprising a housing, hearing assistance electronics (figures 6, 7, 9, 10) housed in the housing, a sensor or a user interface control (36, 38, 50) connected to the hearing assistance electronics and configured to sense input from the wearer to provide for selection of operational parameters of the hearing assistance electronics for adjustment (figures 6, 9, paragraphs [0044], [0097]-[0098] and [0106]) based on the sensed input (figures 6, 7, 9 and see paragraphs [0044], [0053]-[0056], [0096]-[0098], [0106]-[0109] and [0116]), and a sensor or a user interface control (36, 38, 50) configured to provide for adjustment of the selected operational parameters of the hearing assistance electronics as claimed (figures 6, 7, 9, paragraphs [0044], [0055]-[0056] [0097]-[0098], [0106]-[0109] and [0116]). 
Jensen does not specifically teach the user interface control comprising a single sensor to sense an input or a double tap input from the wearer, the sensor or the single sensor within the housing, and the single sensor configured to provide for discrete control, including selection and adjustment of the selected multiple operational parameters of the hearing assistance electronics as claimed in claims 2 and 12.  However, providing a user interface control comprising a switch and/or a single sensor to sense an input from the wearer and to perform switch functions and/or adjustable control functions in response to a detection of the motion, and the sensor or the single sensor configured to provide for discrete control, including selection and adjustment of the selected multiple operational parameters of the hearing assistance electronics are well known in the art.
Sacha’059 and Sacha’058 teaches a hearing assistance device comprising a capacitive sensor to perform switch functions and/or adjustable control functions in response to a detection of the change in capacitance and a detection of the motion, the sensor or the single sensor within the housing of the hearing assistance device to sense an input or a double tap input from the wearer, and the sensor or the single sensor configured to provide for discrete control, including selection and adjustment of the selected multiple operational parameters of the hearing assistance electronics (note figures 2A, 2B, 3, 4, 11, 12B, 15, paragraphs [0005]-[0006], [0030]-[0034], [0044] and [0053]-[0056] in Sacha’059; and 102, figures 1, 2, 3B, 15, 16, paragraphs [0005], [0028], [0030]-[0031], [0039] and [0052] in Sacha’058). 
Since Jensen does not restrict to the types of switch (paragraphs [0044], [0097]-[0098] and [0106]), it therefore would have been obvious to one skilled in the art to provide any types of switches or sensors such as providing a sensor or a single sensor within the housing of the hearing assistance device to sense an input or a double tap input from the wearer, wherein the user interface control or the sensor is configured to sense a pattern of taps on or near the housing from the wearer, and includes the single sensor configured to provide for discrete control, including selection and adjustment of the selected multiple operational parameters of the hearing assistance electronics, as taught by Sacha’059 and/or Sacha’058, in the system of Jensen for an alternate choice and for the same desired function of better selecting and adjustment the selected operational parameters in the system and better providing the external control means in the hearing aid housing.
The Applicant should further note that Sacha’059 and Sacha’058 do teach a hearing assistance device comprising the single sensor configured to provide for discrete control, including selection and adjustment of the selected multiple operational parameters of the hearing assistance electronics as claimed in claims 2 and 12 (note figures 2A, 2B, 3, 4, 11, 12B, 15, paragraphs [0005]-[0006], [0031]-[0034] and [0053]-[0055] in Sacha’059; and note the sensor 102 and figures 1, 2, 3B, 15, 16, paragraphs [0005], [0028], [0030]-[0031], [0039] and [0052] in Sacha’058).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HUYEN D LE/Primary Examiner, Art Unit 2653     
                                                                                                                                                                                                   HL
October 22, 2022